Name: Commission Regulation (EEC) No 376/85 of 13 February 1985 fixing the aid for cotton
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 44/26 Official Journal of the European Communities 14. 2 . 85 COMMISSION REGULATION (EEC) No 376/85 of 13 February 1985 fixing the aid for cotton to the information at present available to the Commis ­ sion that the amount of the aid at present in force should be altered as shown in Article 1 to this Regula ­ tion, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraphs 3 and 1 0 of Protocol 4 thereto, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton ('), as last amended by Regulation (EEC) No 1462/84 (2), and in particular Article 5 ( I ) thereof, HAS ADOPTED THIS REGULATION : / Article 1 The aid for unginned cotton referred to in Article 5 of Regulation (EEC) No 2169/81 shall be 29,451 ECU per 1 00 kilograms. Article 2 This Regulation shall enter into force on 14 February 1985. Whereas the amount of the additional aid referred to in Article 5(1 ) of Regulation (EEC) No 2169/81 was fixed by Regulation (EEC) No 2515/84 (3), as last amended by Regulation (EEC) No 264/85 (4) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2515/84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 February 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 211 , 31 . 7 . 1981 , p. 2 . (2) OJ No L 142, 29 . 5 . 1984, p. 1 . 0 OJ No L 234, 1 . 9 . 1984, p. 33 . (4) OJ No L 28 , 1 . 2 . 1985 , p. 32 .